Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 12, 2021 and September 22, 2021 has been considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5-6, 10, 12, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by He et al. (US 20030100833 A1, published May 29, 2003), hereinafter referred to as He. 
Regarding claim 1, He teaches an ultrasound diagnosis apparatus (Fig. 1, ultrasound imaging system) comprising: 
an image processor configured to generates an ultrasound image on the basis of an ultrasound signal (Fig. 1, microprocessor 36; see para. 0010 – “The data processing system has at least one parallel processing element integrated with a microprocessor to execute a sequence of instructions for Doppler processing and displaying of Doppler images.”); 
an image outputter configured to display the ultrasound image generated by the image processor on the basis of a plurality of parameters (Fig. 1, display 44; see para. 0019 – “FIGS. 6A and 6B illustrate a view of a display screen showing the color Doppler mode of an ultrasound image and the available controls, respectively…”; see para. 0023 – “FIG. 10 illustrates additional adjustments available to a user in the color Doppler mode such as color gain, color priority, color persistence and color baseline…” where the display image is based on a plurality of parameters (including color gain, priority, persistence, and baseline); see para. 0067 – “The host computer 20 includes…a display controller 42 which interfaces with a display or recording device 44.”; see para. 0148 – “The user can adjust the gain which increases or decreases the amplification of the returning signal displayed/played.” Where a parameter is the gain);
 a sound outputter configured to output Doppler sound of the ultrasound image (Fig. 1, sound outputter as recording device 44; see para. 0067 – “The host computer 20 includes…a display controller 42 which interfaces with a display or recording device 44.”); and 
a controller configured to control a volume of the Doppler sound on the basis of at least one of the plurality of parameters (where the applicant’s controller (see pg. 18, lines 15-17 – “…the ultrasound diagnosis apparatus 1 may control the volume of the Doppler sound on the basis of on a user gain changed by a user among the plurality of parameters.”) is equated to He’s display controller 42 (controller) controlling recording device 44 (volume of Doppler sound) on the basis of the user changing a parameter (gain) via keyboard/mouse controller 38 (inputter); Fig. 1; see para. 0067 – “The host computer 20 includes…a display controller 42 which interfaces with a display or recording device 44.”; see para. 0148 – “The user can adjust the gain which increases or decreases the amplification of the returning signal displayed/played.”).
Furthermore, regarding claim 3, He further teaches an inputter configured to receive a command related to changing the at least one of the plurality of parameters (see para. 0148 – “The user can adjust the gain which increases or decreases the amplification of the returning signal displayed/played.” Where the parameter is gain). 
Furthermore, regarding claim 5, He further teaches wherein 
the controller detects a command related to changing a gain of pulsed wave (PW) Doppler among the plurality of parameters (where the applicant’s controller (see pg. 18, lines 15-17 – “…the ultrasound diagnosis apparatus 1 may control the volume of the Doppler sound on the basis of on a user gain changed by a user among the plurality of parameters.”) is equated to He’s display controller 42 (controller) controlling recording device 44 (volume of Doppler sound) on the basis of the user changing (detecting command) a parameter (gain) via keyboard/mouse controller 38 (inputter); Fig. 1; see para. 0148 – “Preferred embodiments of the pulsed wave Doppler mode include the adjustments for gain baseline and sound volume. The user can adjust the gain which increases or decreases the amplification of the returning signal displayed/played.”), and 
in response to the gain of the PW Doppler being increased, increases the volume of the Doppler sound, and in response to the gain of the PW Doppler being decreased, decreases the volume of the Doppler sound (Fig. 1; see para. 0148 – “Preferred embodiments of the pulsed wave Doppler mode include the adjustments for gain baseline and sound volume. The user can adjust the gain which increases or decreases the amplification of the returning signal displayed/played.” Where the returning signal played is the volume of the Doppler sound).
Furthermore, regarding claim 6, He further teaches wherein the controller controls the volume of the Doppler sound on the basis of at least one of a gain of pulsed wave (PW) Doppler or a gain of continuous wave (CW) (see para. 0148 – “Preferred embodiments of the pulsed wave Doppler mode include the adjustments for gain baseline and sound volume. The user can adjust the gain which increases or decreases the amplification of the returning signal displayed/played.”). 

Regarding claim 10, He teaches a method of controlling an ultrasound diagnosis apparatus, the method comprising: 
generating an ultrasound image on the basis of an ultrasound signal (Fig. 1, microprocessor 36; see para. 0010 – “The data processing system has at least one parallel processing element integrated with a microprocessor to execute a sequence of instructions for Doppler processing and displaying of Doppler images.”); 
displaying the ultrasound image generated on the basis of a plurality of parameters (Fig. 1, display 44; see para. 0019 – “FIGS. 6A and 6B illustrate a view of a display screen showing the color Doppler mode of an ultrasound image and the available controls, respectively…”; see para. 0023 – “FIG. 10 illustrates additional adjustments available to a user in the color Doppler mode such as color gain, color priority, color persistence and color baseline…” where the display image is based on a plurality of parameters (including color gain, priority, persistence, and baseline); see para. 0067 – “The host computer 20 includes…a display controller 42 which interfaces with a display or recording device 44.”; see para. 0148 – “The user can adjust the gain which increases or decreases the amplification of the returning signal displayed/played.” Where a parameter is the gain); 
controlling a volume of Doppler sound of the ultrasound image on the basis of at least one of the plurality of parameters (Fig. 1, display controller 42 controlling recording device 44; see para. 0067 – “The host computer 20 includes…a display controller 42 which interfaces with a display or recording device 44.”; see para. 0148 – “The user can adjust the gain which increases or decreases the amplification of the returning signal displayed/played.” Where a parameter is the gain); and 
outputting the Doppler sound of the ultrasound image (Fig. 1, recording device or display 44; see para. 0067 – “The host computer 20 includes…a display controller 42 which interfaces with a display or recording device 44.”; see para. 0148 – “The user can adjust the gain which increases or decreases the amplification of the returning signal displayed/played.”).
Furthermore, regarding claim 12, He further teaches receiving a command related to changing the at least one of the plurality of parameters (see para. 0148 – “The user can adjust the gain which increases or decreases the amplification of the returning signal displayed/played.” Where the parameter is gain).
Furthermore, regarding claim 14, He further teaches wherein the controlling of the volume of the Doppler sound includes: 
detecting a command related to changing a gain of pulsed wave (PW) Doppler among the plurality of parameters (where the applicant’s controller (see pg. 18, lines 15-17 – “…the ultrasound diagnosis apparatus 1 may control the volume of the Doppler sound on the basis of on a user gain changed by a user among the plurality of parameters.”) is equated to He’s display controller 42 (controller) controlling recording device 44 (volume of Doppler sound) on the basis of the user changing (detecting command) a parameter (gain) via keyboard/mouse controller 38 (inputter); Fig. 1; see para. 0148 – “Preferred embodiments of the pulsed wave Doppler mode include the adjustments for gain baseline and sound volume. The user can adjust the gain which increases or decreases the amplification of the returning signal displayed/played.”); 
increasing, in response to the gain of the PW Doppler being increased, increasing the volume of the Doppler sound; and decreasing, in response to the gain of the PW Doppler being decreased, the volume of the Doppler sound (Fig. 1; see para. 0148 – “Preferred embodiments of the pulsed wave Doppler mode include the adjustments for gain baseline and sound volume. The user can adjust the gain which increases or decreases the amplification of the returning signal displayed/played.” Where the returning signal played is the volume of the Doppler sound).
Furthermore, regarding claim 15, He further teaches wherein the controlling of the volume of the Doppler sound includes controlling the volume of the Doppler sound on the basis of at least one of a gain of pulsed wave (PW) Doppler or a gain of continuous wave (CW) (see para. 0148 – “Preferred embodiments of the pulsed wave Doppler mode include the adjustments for gain baseline and sound volume. The user can adjust the gain which increases or decreases the amplification of the returning signal displayed/played.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over He in view of Rodriquez (US 20190388056 A1, published December 25, 2016), hereinafter referred to as Rodriquez. 
Regarding claim 2, He teaches all of the elements disclosed in claim 1 above. 
He does not explicitly teach:
a storage configured to store a first Doppler gain of an ultrasound signal;
wherein the controller compares the stored first Doppler gain with a second Doppler gain of an ultrasound signal corresponding to the ultrasound image generated in real time by the image processor; and 
in response to the first Doppler gain being larger than the second Doppler gain, increases the volume of the Doppler sound, and in response to the first Doppler gain being smaller than the second Doppler gain, decreases the volume of the Doppler sound.
Whereas, Rodriquez, in the same field of endeavor, teaches: 
a storage (processor’s 61 memory) configured to store a first Doppler gain (strength of Doppler signal) of an ultrasound signal (Fig. 9; see Abstract – “A processor analyzes the Doppler wave signals or the acoustic signals.”; see para. 0050 – “…the processor 61 will also analyze the reflected wave signals, 67A and 67B, for their strength by comparing them to known values stored in the processor's 61 memory.”);  
wherein the controller compares the stored first Doppler gain (known strength of Doppler signal values stored in processor’s 61 memory) with a second Doppler gain of an ultrasound signal corresponding to the ultrasound image generated in real time (strength of the detected pulse) by the image processor (Fig. 9; see para. 0050 – “…the processor 61 will also analyze the reflected wave signals, 67A and 67B, for their strength by comparing them to known values stored in the processor's 61 memory…based on the stored values, the processor 61 will cause the speaker 43 to beep with a volume corresponding to the strength or weakness of the detected pulse.”; see pg. 5, para. 0053 – “…where the pulse can be indicated by the display unit's 70 light 72A, speaker 73, or graphic display 71.”), and 
in response to the first Doppler gain (known strength of Doppler signal values stored in processor’s 61 memory) being larger than the second Doppler gain (strength of the detected pulse), increases the volume of the Doppler sound (strengthened speaker 43 volume), and 
in response to the first Doppler gain (known strength of Doppler signal values stored in processor’s 61 memory) being smaller than the second Doppler gain (strength of the detected pulse), decreases the volume of the Doppler sound (weakened speaker 43 volume) (Fig. 9; see para. 0050 – “…the processor 61 will also analyze the reflected wave signals, 67A and 67B, for their strength by comparing them to known values stored in the processor's 61 memory…based on the stored values, the processor 61 will cause the speaker 43 to beep with a volume corresponding to the strength or weakness of the detected pulse.” So the volume of the Doppler sound (speaker 43 volume) corresponds to the comparison of the first Doppler gain (known strength of Doppler signal values stored in processor’s 61 memory) and second Doppler gain (strength of the detected pulse)). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus, as disclosed in He, by including to the apparatus  a storage configured to store a first Doppler gain of an ultrasound signal; wherein the controller compares the stored first Doppler gain with a second Doppler gain of an ultrasound signal corresponding to the ultrasound image generated in real time by the image processor; and in response to the first Doppler gain being larger than the second Doppler gain, increases the volume of the Doppler sound, and in response to the first Doppler gain being smaller than the second Doppler gain, decreases the volume of the Doppler sound, as disclosed in Rodriquez. One of ordinary skill in the art would have been motivated to make this modification in order to determine whether blood flow has been detected, and to alert the user to any changes in the detected pulse, as disclosed in Rodriquez (see pg. 4, para. 0041). 

Regarding claim 11, He teaches all of the elements disclosed in claim 10 above.
He does not explicitly teach:  
storing a first Doppler gain of an ultrasound signal; 
comparing the stored first Doppler gain with a second Doppler gain of an ultrasound signal corresponding to the ultrasound image generated in real time; 
in response to the first Doppler gain being larger than the second Doppler gain, increasing the volume of the Doppler sound; and 
in response to the first Doppler gain being smaller than the second Doppler gain, decreasing the volume of the Doppler sound.
Whereas, Rodriquez, in the same field of endeavor, teaches:
storing a first Doppler gain of an ultrasound signal (Fig. 9; see Abstract – “A processor analyzes the Doppler wave signals or the acoustic signals.”; see para. 0050 – “…the processor 61 will also analyze the reflected wave signals, 67A and 67B, for their strength by comparing them to known values stored in the processor's 61 memory.”); 
comparing the stored first Doppler gain with a second Doppler gain of an ultrasound signal corresponding to the ultrasound image generated in real time (Fig. 9; see para. 0050 – “…the processor 61 will also analyze the reflected wave signals, 67A and 67B, for their strength by comparing them to known values stored in the processor's 61 memory…based on the stored values, the processor 61 will cause the speaker 43 to beep with a volume corresponding to the strength or weakness of the detected pulse.”; see pg. 5, para. 0053 – “…where the pulse can be indicated by the display unit's 70 light 72A, speaker 73, or graphic display 71.”); 
in response to the first Doppler gain (known strength of Doppler signal values stored in processor’s 61 memory)  being larger than the second Doppler gain (strength of the detected pulse), increasing the volume of the Doppler sound (strengthened speaker 43 volume); and 
in response to the first Doppler gain being smaller than the second Doppler gain, decreasing the volume of the Doppler sound (Fig. 9; see para. 0050 – “…the processor 61 will also analyze the reflected wave signals, 67A and 67B, for their strength by comparing them to known values stored in the processor's 61 memory…based on the stored values, the processor 61 will cause the speaker 43 to beep with a volume corresponding to the strength or weakness of the detected pulse.” So the volume of the Doppler sound (speaker 43 volume) corresponds to the comparison of the first Doppler gain (known strength of Doppler signal values stored in processor’s 61 memory) and second Doppler gain (strength of the detected pulse)).

Claims 4, 7-8, 13, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over He in view of Aiger et al. (US 6210168 B1, published April 3, 2001), hereinafter referred to as Aiger. 
Regarding claim 4, He teaches all of the elements disclosed in claim 3 above, and 
He further teaches wherein the controller detects a command related to changing a sample volume of pulsed wave (PW) Doppler among the plurality of parameters (see para. 0147 – “The user can adjust the size of the pulsed wave Doppler region being examined by setting the sample volume size control.”).
He does not explicitly teach in response to the sample volume being reduced, increases the volume of the Doppler sound, and in response to the sample volume being enlarged, decreases the volume of the Doppler sound.
Whereas, Aiger, in the same field of endeavor, teaches in response to the sample volume being reduced, increases the volume of the Doppler sound, and in response to the sample volume being enlarged, decreases the volume of the Doppler sound (see col. 13, lines 36-39 – “The volume of the Doppler sound sample is also adjusted according to the value of this ratio, such that a larger ratio decreases the volume of the sound sample.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller, as disclosed in He, by having where in response to the sample volume being reduced, increases the volume of the Doppler sound, and in response to the sample volume being enlarged, decreases the volume of the Doppler sound, as disclosed in Aiger. One of ordinary skill in the art would have been motivated to make this modification in order for the user to hear as well as visualize the user’s manipulation of the displayed spectral waveform, as taught in Aiger (see col. 13, lines 25-39). 
Furthermore, regarding claim 7, Aiger further teachers wherein the image outputter outputs a spectrum corresponding to the ultrasound image, and the controller detects a command related to changing a scale of the spectrum among the plurality of parameters, and in response to the scale being decreased, increases the volume of the Doppler sound, and in response to the scale being increased, decreases the volume of the Doppler sound (see col. 13, lines 31-39 – “This ratio is then used to manipulate the displayed simulated spectral waveform, such that a larger ratio is translated into a wider waveform containing lower velocities (that is, velocities approaching zero, as are found alongside the vessel wall, or zero velocity, as is found outside of the vessel). The volume of the Doppler sound sample is also adjusted according to the value of this ratio, such that a larger ratio decreases the volume of the sound sample.” Where when the scale is increased (larger ratio containing lower velocities), the volume of Doppler sound decreases (volume of the Doppler sound sample)).
The motivation for claim 7 was shown previously in claim 4.
Furthermore, regarding claim 8, He further teaches wherein the spectrum includes at least one of a spectrum of pulsed wave (PW) Doppler or a spectrum of continuous wave (CW) (see col. 2, para. 0140 – “The real-time mixed mode is provided that shows the B-mode scan area (FIG. 13A) along with a bottom window (FIG. 13B) that displays the pulsed Doppler waveform.”).

Regarding claim 13, He teaches all of the elements disclosed in claim 12 above, and 
He further teaches wherein the controlling of the volume of the Doppler sound includes: detecting a command related to changing a sample volume of pulsed wave (PW) Doppler among the plurality of parameters (see para. 0147 – “The user can adjust the size of the pulsed wave Doppler region being examined by setting the sample volume size control.”).
He does not explicitly teach increasing, in response to the sample volume being reduced, the volume of the Doppler sound, and decreasing, in response to the sample volume being enlarged, the volume of the Doppler sound.
Whereas, Aiger, in the same field of endeavor, teaches increasing, in response to the sample volume being reduced, the volume of the Doppler sound, and decreasing, in response to the sample volume being enlarged, the volume of the Doppler sound (see col. 13, lines 36-39 – “The volume of the Doppler sound sample is also adjusted according to the value of this ratio, such that a larger ratio decreases the volume of the sound sample.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified controlling of the volume of the Doppler sound, as disclosed in He, by increasing, in response to the sample volume being reduced, the volume of the Doppler sound, and decreasing, in response to the sample volume being enlarged, the volume of the Doppler sound, as disclosed in Aiger. One of ordinary skill in the art would have been motivated to make this modification in order for the user to hear as well as visualize the user’s manipulation of the displayed spectral waveform, as taught in Aiger (see col. 13, lines 25-39). 
Furthermore, regarding claim 16, Aigler further teaches wherein the displaying of the generated ultrasound image on the basis of the plurality of parameters includes outputting a spectrum corresponding to the ultrasound image, and the controlling of the volume of the Doppler sound includes: detecting a command related to changing a scale of the spectrum among the plurality of parameters, and in response to the scale being decreased, increasing the volume of the Doppler sound, and in response to the scale being increased, decreasing the volume of the Doppler sound (see col. 13, lines 31-39 – “This ratio is then used to manipulate the displayed simulated spectral waveform, such that a larger ratio is translated into a wider waveform containing lower velocities (that is, velocities approaching zero, as are found alongside the vessel wall, or zero velocity, as is found outside of the vessel). The volume of the Doppler sound sample is also adjusted according to the value of this ratio, such that a larger ratio decreases the volume of the sound sample.” Where when the scale is increased (larger ratio containing lower velocities), the volume of Doppler sound decreases (volume of the Doppler sound sample)).
The motivation for claim 16 was shown previously in claim 13.
Furthermore, regarding claim 17, He further teaches wherein the spectrum includes at least one of a spectrum of pulsed wave (PW) Doppler or a spectrum of continuous wave (CW) (see col. 2, para. 0140 – “The real-time mixed mode is provided that shows the B-mode scan area (FIG. 13A) along with a bottom window (FIG. 13B) that displays the pulsed Doppler waveform.”).

	Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over He in view of Bakircioglu et al. (US 6733454 B1, published May 11, 2004), hereinafter referred to as Bakircioglu. 
Regarding claim 9, He teaches all of the elements disclosed in claim 3 above, and 
He further teaches in response to at least one of a scale or a Doppler gain being changed among the plurality of parameters, controls the volume of the Doppler sound on the basis of the changed at least one of the scale or the Doppler gain (see para. 0148 – “The user can adjust the gain which increases or decreases the amplification of the returning signal displayed/played.”).
He does not explicitly teach wherein the controller detects a command related to automatically resetting the at least one of the plurality of parameters.
Whereas, Bakircioglu, in the same field of endeavor, teaches wherein the controller detects a command related to automatically resetting the at least one of the plurality of parameters (Fig. 2; see col. 12, lines 18-21 – “One or more of the imaging parameters are set or reset as a function of noise data and Doppler spectral signals. The signals are acquired in act 32 based on user set or predetermined imaging parameters…The gain and dynamic range are automatically set or reset as a function of both noise data and Doppler spectral signals.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller as disclosed in He, by having the controller detect a command related to automatically resetting the at least one of the plurality of parameters, as disclosed in Bakircioglu. One of ordinary skill in the art would have been motivated to make this modification in order to adjust the imaging parameter without user adjustment, as taught in Bakircioglu (see col. 11, lines 1-10). 

Regarding claim 18, He teaches all of the elements disclosed in claim 12 above, and 
He further teaches in response to at least one of a scale or a Doppler gain being changed among the plurality of parameters, controls the volume of the Doppler sound on the basis of the changed at least one of the scale or the Doppler gain (see para. 0148 – “The user can adjust the gain which increases or decreases the amplification of the returning signal displayed/played.”).
He does not explicitly teach detecting a command related to automatically resetting the at least one of the plurality of parameters.
Whereas, Bakircioglu, in the same field of endeavor, teaches detecting a command related to automatically resetting the at least one of the plurality of parameters (Fig. 2; see col. 12, lines 18-21 – “One or more of the imaging parameters are set or reset as a function of noise data and Doppler spectral signals. The signals are acquired in act 32 based on user set or predetermined imaging parameters…The gain and dynamic range are automatically set or reset as a function of both noise data and Doppler spectral signals.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified controlling the volume of the Doppler sound, as disclosed in He, by detecting a command related to automatically resetting the at least one of the plurality of parameters, as disclosed in Bakircioglu. One of ordinary skill in the art would have been motivated to make this modification in order to adjust the imaging parameter without user adjustment, as taught in Bakircioglu (see col. 11, lines 1-10).

Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kamiyama (JP 4497611 B2, published July 7, 2010) discloses an ultrasound imaging system where the difference information on the signal strength between frames is information reflecting the degree of disappearance of the microbubbles during scanning, and the difference information is converted into sound data and generated as sound from the speaker.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.C./Examiner, Art Unit 3793    

/Oommen Jacob/Primary Examiner, Art Unit 3793